DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 12/7/21 is acknowledged, the reference relating to the general background of applicant’s intended invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for registering a terminal in an image forming apparatus”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1)	Claim(s) 1, 2, 5, 6 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. patent application publication 2021/0042072 by Nagano et al.
2)	Regarding claim 1, Nagano teaches a method for registration in an image forming apparatus (figure 2; a printer) operable by an operation device (figure 10, item 1008; a user terminal), the method comprising: detecting an operation of the image forming apparatus (paragraphs 122 and 127; printer 1006 can receive operations such as a code through an input unit [paragraph 48]); displaying items of a plurality of operations on a display of a terminal connectable to the image forming apparatus (paragraph 122; code consisting of multiple alphanumerics [i.e. a plurality of operations] can be displayed at a user terminal); and registering the terminal as the operation device if an item of an operation detected by the detecting conforms with an item of an operation displayed on the display of the terminal (paragraphs 124 and 128; user terminal requests printing and when the operations [i.e. input code] are valid then the terminal request controls the MFP to print).
3)	Regarding claim 2, Nagano teaches the method for registration according to claim 1, wherein the displaying includes displaying the items of the plurality of operations on the display in order, and wherein the registering includes registering the terminal as the operation device if an order of items of operations detected by the detecting conforms with the order of items of operations displayed on the display (paragraph 122; a displayed PIN code has an order and requires the order to be followed to be valid).
4)	Regarding claim 5, Nagano teaches the method for registration according to claim 1, wherein the terminal allows input of items of operations, and wherein the displaying includes displaying a plurality of operations on the display based on a plurality of items input (paragraphs 72 and 124; selecting job for output is an “input of items of operations”, the user device being bale to display multiple available jobs).
5)	Regarding claim 6, Nagano teaches the method for registration according to claim 1, further comprising: using a server connectable to the terminal and the image forming apparatus (figure 10, item 1001; a server); transmitting items of a plurality of operations from the server to the terminal (paragraph 122; PIN code including multiple alphanumerics is sent to user terminal); and receiving items of a plurality of operations from the image forming apparatus by the server (paragraph 127; server receives PIN input to the printer), wherein the registering includes notifying the image forming apparatus that the terminal is registered as the operation device, if the items of the plurality of operations transmitted by the server to the terminal conform with the items of the plurality of operations received from the image forming apparatus (paragraph 127; PIN is verified and printer is informed of the registration by transmitting the requested print data).
6)	Regarding claim 11, Nagano teaches a system comprising an image forming apparatus operable by an operation device, a terminal, and a server (figure 10, items 1001, 1008 and 1006; user terminal, server and printer are disclosed), wherein the server transmits items of a plurality of operations to the terminal (paragraph 122; PIN is transmitted to terminal) if receiving a request from the terminal (paragraph 72; authentication processes is precipitated by user terminal request for print job sent to the server), wherein the terminal displays the items of the plurality of operations received on a display (paragraph 122; PIN is displayed on user terminal), wherein the image forming apparatus transmits items of a plurality of operations detected by a detector to the server, and wherein, if the items of the plurality of operations transmitted to the terminal conform with items of a plurality of operations received from the image forming apparatus, the server registers the terminal with the image forming apparatus as the operation device (paragraph 127; PIN is input to printer, sent to server, verified by the server and printer is informed of the registration by transmitting the requested print data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claim(s) 3, 4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2021/0042072 by Nagano et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2013/0250324 by Tse.
8)	Regarding claim 3, Nagano does not specifically teach the method for registration according to claim 1, further comprising receiving, and storing in a storage of the image forming apparatus, the items of the plurality of operations, wherein the registering includes registering the terminal as the operation device if the item of the operation detected by the detecting conforms with an item of an operation stored in the storage.
	Tse teaches teach the method for registration according to claim 1, further comprising receiving, and storing in a storage of the image forming apparatus, the items of the plurality of operations, wherein the registering includes registering the terminal as the operation device if the item of the operation detected by the detecting conforms with an item of an operation stored in the storage (paragraphs 33 and 35; generated code is stored at printer and then validated against code received from user terminal).
	NOTE: Tse could modify the invention of Nagano to have the printer validate the code instead of a server.
	Nagano and Tse are combinable because they are both from the user terminal authentication by a printer field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Nagano with Tse to add authenticating the items at the printer.  The motivation for doing so would have been to “counteract security threats” (paragraph 3).  Therefore it would have been obvious to combine Nagano with Tse to obtain the invention of claim 3.
9)	Regarding claim 4, Tse (as combined with Nagano in the rejection of claim 4 above) teaches the method for registration according to claim 1, wherein the item of the operation displayed on the display of the terminal is generated by the image forming apparatus and then received and displayed on the display by the terminal (paragraph 33; code is generated at the printer).
10)	Regarding claim 12, Nagano teaches an image forming apparatus operable by an operation device (figure 10, items 1006 and 1008; user terminal and a printer), comprising: a detector that detects an operation (paragraphs 122 and 127; printer 1006 can receive operations such as a code through an input unit [paragraph 48]); and a controller (figure 2, item 202; a CPU), wherein the controller registers a terminal associated with the image forming apparatus as the operation device if an item of an operation detected by the detector conforms with an item of an operation stored in the storage (paragraphs 124 and 128; user terminal requests printing and when the operations [i.e. input code] are valid then the terminal request controls the MFP to print).
	Nagano does not specifically teach a storage that stores items of a plurality of operations.
	Tse teaches a storage that stores items of a plurality of operations (paragraph 33; generated code is stored and validated at the printer).
	Nagano and Tse are combinable because they are both from the user terminal authentication by a printer field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Nagano with Tse to add authenticating the items at the printer.  The motivation for doing so would have been to “counteract security threats” (paragraph 3).  Therefore it would have been obvious to combine Nagano with Tse to obtain the invention of claim 12.
11)	Regarding claim 13, Nagano teaches the image forming apparatus according to claim 12, further comprising a communicator, wherein the controller stores a plurality of operations in the storage based on items of operations received through the communicator (paragraph 127; code can be sent to printer, a received code being inherently stored at least temporarily before being transmitted to the server).
12)	Regarding claim 14, Tse (as combined with Nagano in the rejection of claim 12 above) teaches the image forming apparatus according to claim 12, wherein the controller generates the items of the plurality of operations at random and stores the items of the plurality of operations in the storage (paragraph 33; code can be randomly generated).

13)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2021/0042072 by Nagano et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2020/0128141 by Sugawara.
	Nagano does not specifically teach the method for registration according to claim 1, further comprising generating identification information if the item of the operation detected by the detecting conforms with the item of the operation displayed on the display of the terminal, wherein the registering includes registering the terminal as the operation device if the identification information is input on the terminal.
	Sugawara teaches the method for registration according to claim 1, further comprising generating identification information if the item of the operation detected by the detecting conforms with the item of the operation displayed on the display of the terminal, wherein the registering includes registering the terminal as the operation device if the identification information is input on the terminal (paragraphs 104 and 105; two factor identification can be performed for registration of a device at the printer, the second utilizing a PIN).
	Nagano and Sugawara are combinable because they are both from the user terminal authentication by a printer field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Nagano with Sugawara to add two step authentication.  The motivation for doing so would have been for “improving security of data transmission” (paragraph 3).  Therefore it would have been obvious to combine Nagano with Sugawara to obtain the invention of claim 10.

Allowable Subject Matter
Claims 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art does not contain a valid combination of references that disclose a user terminal that displays a plurality of operations, a printer that detects the operations including an operation where a mechanism is detected to be opened and closed by a physical operation and registering the terminal as an operation device if the operations detected by the printer match the operations displayed on the terminal.  Similar prior art such as U.S. patent application publication 2021/0042072 by Nagano et al. discloses displaying a plurality of operations on a terminal (as an input PIN) and registering the terminal when detection of the operations (correct input of the PIN through physical keys) is performed, but lacks disclosure that at least one of the operations for detection is physically opening and closing a mechanism.
Claims 8 and 9 are objected to because they depend upon claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672